DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 as originally filed are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stibbons et al. (US 2015/0190548; provided in the IDS dated 12/13/2019).
Stibbons teaches decellularized tissues obtained by decellularizing biologically derived tissue, and also describe methods for decellularization, wherein decellularized tissues are produced through a treatment using DNase after a treatment using 0.1% or 0.075% SDS (see Paragraphs [0091]-[0100], Tables 1 and 2).  
Regarding claim 1, 4, 5, and 7, Stibbons is silent about a ratio of the amount of endothermic heat per dry mass of the decellularized tissue. Regarding claims 1, 5, and 6, Stibbons is silent about mass ratio of the amount of DNA per dry mass of the decellularized tissue. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established absent any showing to the contrary. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, alternate rejections under both 102 and 103 are appropriate when Applicant claims a composition in terms of a function or property and the composition of the prior art is the same as that of the claim but does not explicitly disclose the function or property. See M.P.E.P. § 2112; once a substantially identical product/composition has cited and a rationale tending to show inherency is set forth, the burden shifts to Applicant to overcome the 102 rejection by showing the prior art product lacks the claimed function/property, and to overcome the 103 rejection by further showing that any different in the claimed function/property is non-obvious.
 In this case, the function/property is the endothermic heat per dry mass ratios of the decellularized tissue of claims 1, 4, 5, 7, and the DNA per dry mass of the decellularized tissue and the mass ratio of an amount of DNA per dry mass of the decellularized tissue of claims 1, 5, and 6. The decellularized tissue composition of Stibbons is substantially similar to the claimed composition because they are made by a substantially similar process as compared to the disclosed invention, i.e. treating tissue with SDS and DNAase.The decellularized tissues described by Stibbons are produced using a substantially similar method as the method for preparing decellularized tissue set forth in Example 4 of the instant specification.Therefore, the burden to establish both novelty and non-obviousness over Stibbons is shifted back to Applicant.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuda et al. (WO 2014/181886; provided in the IDS dated 12/13/2019).
US 20160051731 A1 (provided in the IDS dated 12/13/2019). is the national stage entry of WO 2014/181886 and is treated as an accurate translation of the teachings of Matsuda from Japanese into English. Therefore, the teachings of Matsuda as translated in US 20160051731 A1 will used to make the rejection but are afforded the publication date of the published WIPO application of 11/13/2014 as prior art. The basis of citing a foreign language document as a reference while at the same time citing a known English language version of the same document with a later publication date as a convenient translation can be found in MPEP 901.05, subheading II. 
	Matsuda teaches a particulate decellularized tissue composition, made by treating the tissue at high hydrostatic pressures comprising 3,000-10,000 atm (i.e. about 304-1,013 MPa) and with a nuclease (¶0101).
Regarding claim 1, 4, 5, and 7, Matsuda is silent about a ratio of the amount of endothermic heat per dry mass of the decellularized tissue. Regarding claims 1, 5, and 6, Stibbons is silent about mass ratio of the amount of DNA per dry mass of the decellularized tissue. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established absent any showing to the contrary. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, alternate rejections under both 102 and 103 are appropriate when Applicant claims a composition in terms of a function or property and the composition of the prior art is the same as that of the claim but does not explicitly disclose the function or property. See M.P.E.P. § 2112; once a substantially identical product/composition has cited and a rationale tending to show inherency is set forth, the burden shifts to Applicant to overcome the 102 rejection by showing the prior art product lacks the claimed function/property, and to overcome the 103 rejection by further showing that any different in the claimed function/property is non-obvious.
 In this case, the function/property is the endothermic heat per dry mass ratios of the decellularized tissue of claims 1, 4, 5, 7, and the DNA per dry mass of the decellularized tissue and the mass ratio of an amount of DNA per dry mass of the decellularized tissue of claims 1, 5, and 6. The decellularized tissue composition of Matsuda is substantially similar to the claimed composition because they are made by a substantially similar process as compared to the disclosed invention, i.e. treating tissue with a combination of a nuclease and high hydrostatic pressure.The decellularized tissues described by Matsuda are produced using a substantially similar method as the method for preparing decellularized tissue set forth in Example 1 of the instant specification.Therefore, the burden to establish both novelty and non-obviousness over Matsuda is shifted back to Applicant.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/713,772 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive in scope of the a decellularized tissue composition having a ratio of an amount of endothermic heat per dry mass of the decellularized tissue relative to that of the living-body derived tissue before decellularization is 0.77 or more, as measured by differential scanning calorimetry. Claim 2 of the ‘772 reference application maps to claim 4 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653